Pee Cukiam.
The paper book given to- us for examination of the record of this case contained a writ of error tested May 26th, 1923: *279the judgment record attested hy the county clerk of Passaic countjq dated June 2d, 1923; a paper entitled a bill of exceptions, filed June 12th, 1923, not signed; a paper entitled an assignment of error, filed August 8th, 1923, signed by Ward & McGinnis, attorneys of plaintiff in error. There is no testimony, * no bill of exceptions signed or sealed by the trial judge, no rulings of the trial judge shown, no exceptions or challenge of any ruling made by the trial judge. There is nothing in this book from which we can determine that there is any error in the judgment; hence, the judgment of the Passaic County Court is affirmed.